1

2

3                             UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                              ***
6    LUIS CARDENAS-ORNELAS,                          Case No. 3:17-cv-00461-MMD-CBC
7                                    Petitioner,                   ORDER
           v.
8
     RENEE BAKER, et al.,
9
                                  Respondents.
10

11         Good cause appearing, Respondents’ unopposed motion for enlargement of time

12   (ECF No. 29) is granted. Respondents will have until May 6, 2019, to answer or otherwise

13   respond to the second amended petition for writ of habeas corpus in this case.

14
           DATED THIS 7th day of March 2019.
15

16
                                                     MIRANDA M. DU
17                                                   UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28
